SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Increase of Diesel Price Rio de Janeiro, March 5 th , 2013 – Petróleo Brasileiro S.A. – Petrobras informs the increase of 5% in diesel price at the refinery gate, with effect from March 6 th , 2013. The price of diesel which the readjustment applies to does not include federal taxes (CIDE, PIS/Cofins) and state taxes (ICMS). This price readjustment was calculated by the Company taking into account the Company's pricing policy, which seeks to align the price of oil products with the international market in the medium and long-term. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 5, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
